Citation Nr: 1822821	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-45 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

2. Entitlement to service connection for hemorrhoids.
	
3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2018.  A transcript is of record.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's claim for service connection for hemorrhoids was denied in a February 1961 rating decision.  The Veteran was informed of that decision and his appellate rights, but did not appeal or submit new and material evidence within one year.

2. Evidence received into the record since the February 1961 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hemorrhoids.

3. The most probative evidence of record demonstrates that the Veteran's bilateral hearing loss is related to his service.

3. The most probative evidence of record demonstrates that the Veteran's tinnitus is etiologically related to his service.


CONCLUSIONS OF LAW

1. The February 1961 rating decision denying entitlement to service connection for hemorrhoids is final.  38 U.S.C. § 1705(c); 38 C.F.R. § 20.1103 (2017).

2. The evidence received since the February 1961 rating decision is new and material, and the claim of entitlement to service connection for hemorrhoids is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in May 2016 in connection with the service connection claims herein adjudicated.  The Board finds the examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

New and material evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

The Veteran's claim for service connection for hemorrhoids was originally denied in February 1961.  The Veteran was informed of the rating decision, but did not appeal or submit new and material evidence within one year; hence, the February 1961 decision became final.  Since that time, the Veteran has advanced additional evidence, including medical treatment records, lay statements, and hearing testimony in support of his claim that shed additional light on his service and the nature of his disability.  The Board finds this evidence "new," because it postdates the aforementioned rating decisions.  The Board also finds the new evidence "material," because it bears directly on points at issue on the question of entitlement to service connection in the instant case, and raises at least a reasonable probability of substantiating the underlying claim.  Consequently, the claim of service connection for hemorrhoids is reopened.

Entitlement to service connection for bilateral hearing loss

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss and tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that his current hearing loss owes to his service, specifically to exposure to artillery fire while serving as an infantryman.  The statements regarding the nature of the Veteran's service are consistent with the service personnel records, and there is nothing in the file to dispute them.  As such, the Board finds the Veteran's statements credible with respect to in-service noise exposure.  38 U.S.C. § 1154(a).

There is no explicit evidence in the service treatment records of hearing loss in service or upon separation therefrom.  He has contended, however, that he has experienced hearing loss on a consistent and worsening basis since separation from service.  Moreover, the Veteran carries a current diagnosis of bilateral hearing loss, confirmed at a May 2016 VA examination.  Although that examiner opined that the Veteran's current hearing loss was less likely than not service-related, citing instead the Veteran's age and the lack of evidence of hearing loss in service, the Board finds more probative the Veteran's consistent and credible statements with respect to in-service noise exposure.  Critically, the record lacks evidence of recreational or other hazardous noise exposure since separation, and the Veteran's denial of the same, coupled with the evidence of in-service exposure, is particularly telling in this case.  

As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).

Entitlement to service connection for tinnitus

The Veteran also contends that he has tinnitus as a result of in-service noise exposure, his statements with respect to which, as discussed in the previous section, are found credible and consistent with his service.  

Because the Veteran in this case has offered competent, credible statements that he experiences tinnitus, the Board finds he has met the current disability threshold.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)("ringing in the ears is capable of lay observation").  The dispositive issue is therefore whether tinnitus is related to service.

The record shows the Veteran served as an infantryman, during which service he has credibly averred that he was frequently exposed to artillery fire.  There is nothing in the service records to dispute this contention.  Although the examiner who conducted the May 2016 VA examination did not supply an opinion as to the etiology of tinnitus, the Board finds the Veteran's credible and consistent hearing testimony and other statements of records sufficient to establish a basis for service connection here.  Critically, the record does not reveal a plausible alternative provenance for tinnitus, and the Veteran has consistently linked his hearing-related problems to unrelenting in-service noise exposure.

Accordingly, the Board finds that the most probative evidence of record supports entitlement to service connection for tinnitus in this case.  The appeal is granted.


ORDER

New and material evidence having been introduced, the claim for entitlement to service connection for hemorrhoids is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Having been reopened, the claim for service connection for hemorrhoids requires additional development before it can be finally adjudicated.

The Board observes that the Veteran has not been afforded a VA examination to explore the etiology of his hemorrhoids.  As such, on remand, a VA examination must be conducted, and an etiological opinion obtained, which addresses the Veteran's claim that his hemorrhoids were present in service, and have continued to plague him since that time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining the necessary authorization, update the file with any VA or private treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. After the above development has been completed, schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his hemorrhoids.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

First, the examiner should indicate whether a current diagnosis of hemorrhoids is appropriate.  Then, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's diagnosed hemorrhoids began in service or are otherwise related to service?

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.










______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


